PER CURIAM.
This is a consolidated appeal of a final judgment of dissolution of marriage, Case No. 75-610, and a subsequent interlocutory appeal, Case No. 75-1055.
Upon review of the record, briefs and having had benefit of oral argument of counsel for the respective parties, we modify and amend the final judgment of dissolution of marriage by striking the following words: “which shall be exercised as follows, to-wit:” from the fourth line of numbered paragraph two, and amending the third line of numbered paragraph two thereof by the addition of the word “reasonable” preceding the word “rights.” All of paragraphs *444A, B, D, E, F, G and H of numbered paragraph two are stricken from the final judgment of dissolution of marriage. Also the last sentence of numbered paragraph twelve, beginning with the word “respondent” and concluding with the word “cost” is stricken. Paragraph numbered fifteen also is stricken from the final judgment of dissolution of marriage.
The order bearing date of May 12,1975 in the interlocutory appeal, Case No. 75-1055, transferring funds from a joint account of the parties into a trust account as a super-sedeas bond is quashed, vacated and set aside.
We remand to the trial court for determination of a reasonable time to pay attorneys’ fees and costs as previously awarded and provided for in the final judgment of dissolution of marriage.
Accordingly, we affirm the final judgment of dissolution of marriage, as modified and amended, in Case No. 75-610 and remand with directions. We quash, vacate and set aside the order entered in interlocutory appeal, Case' No. 75-1055.
CROSS and ALDERMAN, JJ., and CARLTON, CHARLES T., Associate Judge, concur.